Title: Jonathan Williams, Jr., to the American Commissioners, 7 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes 7 June 1777
Inclosed are the Accounts of the Dolphins out fitts the amount of Mr. Peltier’s you’ll find answerable to the Bill I drew on you. By the other you will find how the money paid to me (mention’d in Mr. Peltiers Account) has been appropriated. Those sums paid for Capt. Nicholson Orders will appear in his Ships account. I also Inclose Count Polouskies Bill on Mr. Beaumarchais for the 20 Guineas mentiond in my last which you’ll please to demand or not as you may think proper. I have pass’d the whole 30 Guineas to your Debt. Capt. Hynson is here and as soon as the ship arrives we shall go on with the Utmost Dispatch. I shall put Sufficient Salt on board for her Ballast for the amount of which I must draw on you. I inclose the Bill of Loading for the 20 Bales shipt by the mere Bobie which I accidently omitted in my Last. I have the Honor to be
JW
To the Honble Commissioners of the United States at Paris
